Opinion filed August 31, 2015




                                      In The

        Eleventh Court of Appeals
                                   ____________

                                No. 11-15-00064-CR
                                   ____________

                       RANDALL SIERRA, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 358th District Court
                              Ector County, Texas
                        Trial Court Cause No. D-42,995


                      MEMORANDUM OPINION
      Appellant, Randall Sierra, pleaded guilty in May 2014 to the offense of
evading arrest or detention. The trial court deferred a finding of guilt and placed
Appellant on deferred adjudication community supervision for a term of five years.
In March 2015, the State filed a motion to adjudicate guilt based upon Appellant’s
alleged violations of the terms and conditions of his community supervision. At a
hearing on the State’s motion to adjudicate, Appellant pleaded “true” to the alleged
violations. The trial court found the allegations to be true, adjudicated Appellant
guilty of the charged offense, and assessed his punishment at confinement for eight
years. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that she has concluded that the
appeal is frivolous. Counsel has provided Appellant with a copy of the brief, a
copy of the motion to withdraw, a complete copy of the reporter’s record and
clerk’s record, and a motion for pro se access to the record. Counsel also advised
Appellant of his right to review the record and file a response to counsel’s brief.
Appellant has not filed a pro se response.1
         Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.). In addressing an Anders brief
and pro se response, a court of appeals may only determine (1) that the appeal is
wholly frivolous and issue an opinion explaining that it has reviewed the record
and finds no reversible error or (2) that arguable grounds for appeal exist and
remand the cause to the trial court so that new counsel may be appointed to brief
the issues. Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–
27 (Tex. Crim. App. 2005).



        1
        By letter, this court granted Appellant at least thirty days in which to exercise his right to file a
response to counsel’s brief.
                                                     2
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
true standing alone is sufficient to support a trial court’s decision to revoke
community supervision and proceed with an adjudication of guilt. See Moses v.
State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979). Furthermore, issues relating
to an original plea proceeding may not be raised in a subsequent appeal from the
revocation of community supervision and adjudication of guilt. Manuel v. State,
994 S.W.2d 658, 661-62 (Tex. Crim. App. 1999).
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


August 31, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3